PCIJ_A_22_FreeZonesUpperSavoyGex_FRA_CHE_1929-08-19_ORD_01_EV-SE_01_FR.txt. 23

OPINION INDIVIDUELLE DE M. NYHOLM

Ainsi qu’on le voit, l'ordonnance de la Cour, qui est plutôt
un arrêt interlocutoire, arrive à la conclusion que les stipu-
lations de 1815 qui comportent, dans le Pays de Gex, le recul
des douanes françaises, ne sont pas abrogées et ne peuvent
être abrogées sans l’assentiment de la Suisse. Il semble que
cette conclusion ne soit pas justifiée par le texte de l’article 435,
alinéa 2, du Traité de Versailles.

Par cet article, la Conférence de Versailles, dont la compé-
tence est reconnue par les Parties, a dit que les stipulations
de 18:15 ne corréspondent plus aux circonstances actuelles et
qu’il appartient à la France et la Suisse de régler entre elles,
d'un commun accord, le régime en question.

Le texte contient, tel qu’il est, une indication suffisante en
faveur de la suppression d’un état de fait existant et de la
création d’un état de fait nouveau.

On ne saurait contester que l’article aurait été encore plus
clair si la première phrase avait été suivie d’une déclaration
expresse d’abrogation des stipulations et si la seconde phrase
comportait encore des règles pour l'établissement du nouvel
état, et une indication des conséquences en cas de non-accord.
Mais, même sans ces additions, l’idée d’un changement de la
situation paraît suffisamment indiquée.

La décision de la Cour tire un argument spécifique d'une
comparaison entre le premier et le second alinéa de l’article 435,
en soutenant que les mots « ne correspondent plus aux cir-
constances actuelles » ne comportent pas, dans le premier
alinéa, une abrogation automatique, et qu’il doit en être ainsi
dans le deuxième alinéa. Mais cet argument se heurte à la
circonstance que, dans le premier alinéa, il existait un accord
et qu’il suffisait d’en prendre acte. Ensuite, la Cour relève
qu'il s’agit seulement d’un désintéressement de la part des

Puissances — ce désintéressement étant exprimé par les mots
« que les stipulations ne correspondent plus aux circonstances
actuelles » — et que le texte de l’article ne conclut pas à une

abrogation. Mais comment croire qu’un législateur veuille
24 OPINION INDIVIDUELLE DE M. NYHOLM

maintenir en vigueur des règles qui, selon sa propre déclara-
tion, sont surannées ? La phrase est donc l'expression de l'intention
que les règles doivent disparaître. Que telle a bien été l'intention,
et qu’au surplus cette intention a été réalisée, résulte de ce
que la situation ancienne, recul des douanes françaises, a été
remplacée par une tout autre situation, savoir que les rapports
entre la France et la Suisse sont, dans les régions dont il
s'agit, devenus libres et soumis à un accord à établir entre
les pays. Il est évident que l’ancien état de choses et la nou-
velle liberté ne peuvent pas exister en même temps, que ce
ne sont pas deux règles qui se couvrent ; au contraire, l’une
exclut l’autre. Il en résulte que, selon une interprétation
textuelle de l’article 435, les stipulations de 1815 sont abrogées.

*%
* *

Contre ce résultat, la Suisse s’est élevée. Il importe de rele-
ver que la Suisse a fait des démarches à la dernière heure,
mais qu'elle s’est adressée uniquement à la France en sa
qualité d'État voisin et non pas en sa qualité d’une des
Puissances ayant créé le Traité de Versailles. Il ressort, en
effet, du dossier que la Suisse ne s'est jamais adressée aux
Puissances. Tout ce qu'on pouvait déduire des observations
suisses et des réponses françaises est donc strictement sans
valeur juridique, puisque Ja France, État voisin et future
contre-partie, n'avait aucune qualité pour répondre au nom
des Puissances. |
‘La Suisse a protesté dans sa note du 5 mai contre l’abro-
gation, en faisant des réserves. Mais toute protestation, dans
la note qui émane de la Suisse elle-même, doit être basée sur
l'existence d’un droit; il va sans dire qu'en présence du texte
des stipulations de 1815 où la Suisse n'était même pas men-
tionnée, c’est à elle qu'il incombe de faire la preuve de l'existence
du prétendu droit.

Pour prouver son droit, la Suisse ne peut pas invoquer la
simple existence de cette note qui, comme il a été dit, émane
de la Suisse elle-même. Ce n'est que l'insertion de cette note
comme annexe qui pourrait, en soi-même, constituer un élément
de preuve important en faveur de la Suisse. La publication
25 OPINION INDIVIDUELLE DE M. NYHOLM

d’une annexe contenant la thèse suisse équivaut, en effet, à une
interprétation authentique de l’article 435.

Mais, comme il a été dit, les expressions de la note avec
ses « réserves » supposent Texistence préalable d’un droit. Par
conséquent, on ne peut pas — avec la Cour — faire valoir
l'importance du fait que, dans la note du 5 mai, la Suisse
déclare « acquiescer .... sous réserves ». Pour faire une pareille
déclaration, il faut d’abord posséder un droit sur lequel on
puisse se baser.

La décision de la Cour s'arrête à la preuve qui pourrait résul-

ter de l'insertion de l'annexe. Cette preuve serait concluante
st la note du 5 mai était la seule annexe. Mais tout effet
probatoire est enlevé à cette annexe puisque, par l'insertion
- de lannexe II, la note française du 18 mai, on se trouve en
présence de deux notes d’un contenu diamétralement opposé.
Il n’est donc pas admissible de prendre en considération une
des notes seulement, car les deux notes forment un tout indi-
visible et ne peuvent être séparées l’une de l’autre.
"La conséquence de cette situation est que les Puissances, au
lieu d’attacher à l’article 435 une interprétation authentique,
ont exposé deux thèses qui se présentaient pour l’interpré-
tation. Le but de cette double insertion peut rester incertain ;
mais le fait est que, de la note du 5 mai, on ne peut tirer
aucune conclusion quant à la création d'un droit suisse.

Pour faire revivre l'importance de la note du 5 mai, il n’y
a que le moyen d’écarter la note française du 18 mai, ce que
la décision de la Cour a fait. Mais ce résultat ne semble pas
admissible, d’autant que les motifs ne paraissent pas justifier
la décision.

Comme motif principal pour écarter la note du 18 mai, il
ne suffit pas de dire, avec la Cour, « que la Cour ne peut
attacher de valeur décisive aux arguments en sens contraire
que l’on a cherché à tirer .... de l’ensemble de la note fran-
caise du 18 mai 1919 ». Ne paraît pas davantage suffisant le
second motif de la décision de la Cour que « la Cour — qui, tout
en ayant pour mission d’interpréter l'article 435, avec ses
annexes, n’en reste pas moins libre d’apprécier l'importance
qu'il convient, à ce point de vue, d’attribuer à chacune des
annexes —- ne saurait lui reconnaître [à la note française] une
26 OPINION INDIVIDUELLE DE M. NYHOLM

valeur interprétative, vu, notamment le fait que .... [la note]
ne saurait en aucun cas affecter les modalités de l’acquiescement
du Conseil fédéral à l’article dont il s’agit, acquiescement qui
constitue un acte unilatéral de la Suisse » Lesdits motifs
semblent contenir plutôt de simples assertions que des justi-
fications. La note francaise du 18 mai constitue, avec la note
suisse du 5 mai, un tout démontrant les deux côtés de la
question. Si, comme dit la décision, la note française du 18 mai
«ne saurait … affecter les modalités de l’acquiescement »
suisse « qui constitue un acte unilatéral de la Suisse », on
ne peut dire davantage que la note suisse pourrait affecter
les modalités de la note française. Les deux notes doivent
être traitées à titre égal sans qu’on puisse donner, sans des
- motifs plausibles, la prépondérance à l’une d’elles. L’argumen-
tation basée sur l'insertion de la note du 5 mai écartée, il reste
à examiner si la Suisse possède des droits. Les déclarations
de la note du 5 mai doivent présupposer l'existence de ces
droits, ce que la décision de la Cour semble reconnaitre. Sans
discuter ces prétendus droits spécifiés dans les plaidoiries, la
Cour se borne à dire qu’à son avis la note du 5 mai « est
entièrement fondée sur l’existence d’un tel droit ».

x

Un examen des thèses suisses à ce sujet semble pourtant
aboutir à Vinexistence de tels droits.

En premier lieu, la Suisse allègue que les stipulations de
1815 ont créé en sa faveur une servitude pour la France. Si
ces stipulations peuvent constituer, par rapport aux Puissances
signataires, une obligation ou une charge pour la France, elles
n'ont pourtant rien à faire avec la notion de servitude; elles.
ne constituent nullement une servitude par rapport à la Suisse.
Le recul des douanes est une affaire intérieure francaise. En
fait, elle peut avoir une influence en matière de douane pour
l'État voisin, mais au point de vue juridique aucun rapport
n'est établi entre les pays. —

En second lieu, la Suisse invoque en vain que les stipulations
renferment pour elle une stipulation im favorem tertii, De telles.
stipulations ne sont pas admissibles entre États. C’est le principe
de souveraineté qui s’y oppose. La « stipulation in favorem tertit »
27 OPINION INDIVIDUELLE DE M. NYHOLM

est, de par sa nature, une obligation civile, qui ne sera guère
applicable entre des nations avec leurs régimes constitutionnels.
Entre autres, le caractère unilatéral s'adapte mal aux rapports
entre États qui doivent se trouver sur un terrain déterminé
par leurs droits réciproques, et ensuite l'exécution de la clause
ne saurait manquer de poser des problèmes difficiles. En somme,
la stipulation pour autrui paraît ne pas être valable en droit
international, car elle ne crée pas un droit en faveur de l’État
tiers, sauf, bien entendu, par un accord nouveau qui viendra
se joindre au premier. Cette théorie est aussi admise en grande
partie par là doctrine et par les auteurs les plus reconnus en
matière de droit international.

En troisième lieu, la Suisse soutient que le nouveau régime
institué par l’article 435 (l'accord) présuppose qu’en cas de
non-accord on devrait toujours avoir recours à l’ancien système.
Mais cette interprétation est grammaticalement impossible. Il
fallait, en ce cas, une addition à la fin de l’article précisant
ladite solution.

En quatrième lieu, il est constant qu’un projet de l’article 435,
alinéa 2, contenait la phrase que les stipulations de 1815
étaient abrogées. Évidemment, la suppression de ces mots
pourrait constituer un argument en faveur de la Suisse. Mais
il manque tout renseignement sur le motif de cette suppression
et les circonstances qui l’ont entourée. Même avec ladite
suppression, le texte de l'article 435 reste pourtant clair.

Mais, du reste, il n'existe dans l'affaire aucun éclaircisse-
ment quant aux faits pouvant servir de base à une décision
judiciaire. Rien n’est connu des événements qui se seraient
déroulés à Paris. Aucun procès-verbal. ni non plus la moindre
indication des détails. Au surplus, d’une déclaration de M. Ador,
publiée quelques années plus tard, il résulte que l’objet princi-
pal pour M. Ador était la question de la neutralité de la Suisse,
et que, pour les zones franches, il obtint que la question, qui
était du reste considérée comme secondaire, « fût mise à part ».

Il paraît donc qu'aucun fait ni aucune argumentation ne
peuvent justifier la prétention suisse que les stipulations de
1815 sont maintenues.

(Signé) D. G. NYHOLM.
